Citation Nr: 1114881	
Decision Date: 04/15/11    Archive Date: 04/21/11	

DOCKET NO.  10-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.  

2.  Entitlement to an initial disability evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and W. B.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from August 1973 to August 1977 and from August 2004 to October 2005.  He also had periods of National Guard service until he was medically disqualified for retention in June 2007 because of his PTSD.  

In February 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO by way of the Appeals Management Center, in Washington, DC.  VA will notify the Veteran should further action be required.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims at issue.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

With regard to the claim for residuals of traumatic brain injury, VA medical records dated in 2007 and 2008 reflect that the Veteran was described as having a mild traumatic brain injury.  The Veteran was having trouble with functional memory deficits and he was provided with Ritalin.  At the time of a VA traumatic brain injury examination in March 2009, the claims file was reviewed by the examiner.  The Veteran stated he experienced no head injury, but he believed that the noise from the blast of an explosive device caused some temporary decrease in hearing in both ears and dizziness.  Following clinical examination, the examiner stated that no traumatic brain injury was found on current examination.  

However, evidence submitted at the time of the Veteran's personal hearing at the Winston-Salem RO in February 2011, included a January 2011 statement from a VA physician at the VA Medical Center in Durham, North Carolina.  The physician stated that his opinion was offered "with a reasonable degree of medical certainty" and was "based upon my review of your Durham VA medical records."  The physician stated the team consensus was that the Veteran's history and evaluation were most consistent with a diagnosis of traumatic brain injury.  Reference was made to the findings relevant to the traumatic brain injury diagnosis that included memory difficulties during deployment that continued after the Veteran returned home and symptoms of feeling dazed, confused, and difficulty responding appropriately since the blast exposure.  

With regard to the Veteran's PTSD, he has not been accorded a psychiatric examination for rating purposes since early 2009.  At that time, it was stated the Veteran had moderate and persistent symptoms of PTSD without remission.  The Veteran was described as anxious and somewhat short tempered, but significant impairment was not demonstrated.  He was given a current Global Assessment of Functioning Score of 53.  The examiner stated the Veteran's psychiatric symptoms "result in moderate impairment of employment and social functioning."  The Veteran was given Axis I diagnoses of PTSD and cognitive disorder.  There was no Axis II diagnosis.  

Since that time, evidence added to the record includes statements from two of the Veteran's children in February 2011.  One commented that the Veteran was very distant and had difficulty carrying on a conversation.  The other indicated the Veteran had periods of extreme mood swings.  At the hearing, the Veteran and his wife testified as to increased impairment attributable to his PTSD.  

Further, it is noted that at the time of the hearing the Veteran's VA Form 21-22 naming The American Legion as his representative was not included in the claims folder.  Accordingly, it is not clear whether the Veteran's representative has been afforded the opportunity to review the Veteran's claim.  

In view of the foregoing, the Board believes that further action is in order and the case is REMANDED for the following:  

1.  The Veteran should be afforded an examination by a physician knowledgeable in neurology for the purpose of determining the nature and etiology of any current residuals of the traumatic brain injury the Veteran reportedly sustained in service, to include cognitive impairment.  The entire claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based upon the examination results and review of the claims file, the examiner should identify any appropriate diagnoses, and, for each, provide an opinion as to whether it is at least as likely as not that the Veteran has any current residuals of a traumatic brain injury sustained in service.  The supporting rationale for any opinion expressed must be provided.  

2.  The VA Medical Center, Durham, North Carolina, should be contacted and asked to provide copies of all medical records pertaining to the Veteran for psychiatric treatment at that facility since 2009.  Any records identified should be obtained and associated with the claims file.  

3.  The Veteran should be accorded an examination by a physician knowledgeable in psychiatry for the purpose of determining the current nature and extent of impairment attributable to his service-connected PTSD.  All indicated tests and studies should be completed and all clinical manifestations should be reported in detail.  The psychiatric examiner is requested to discuss the Veteran's symptoms and the degree of social and industrial impairment, and provide a Global Assessment of Functioning Score (GAF) Score with an explanation of what the assigned score represents.  The Veteran's claims file, to include a copy with this REMAND, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought are not granted to the Veteran's satisfaction he and his representative should be provided with a Supplemental Statement of the Case and be afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if otherwise in order, for further appellate review.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran unless otherwise notified by VA.  However, the Veteran is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2010), failure to cooperate by not attending a requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



